                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:06-CR-00189-RJC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JESSYE WAYNE POWELL (1)                    )
                                            )




         THIS MATTER is before the Court upon motions of the defendant pro se for

a reduction of sentence based on retroactive amendments to the United States

Sentencing Guidelines regarding to drug offenses and for appointed counsel, (Doc.

Nos. 188, 189), counsel’s Notice of Ineligibility, (Doc. No. 183), and related

pleadings.

         The offense level for the defendant’s drug offense was determined pursuant to

the career offender guideline. (Doc. No. 184: Supplemental Presentence Report at

1). The career offender guideline sets the offense level in relation to the maximum

statutory penalty, USSG §4B1.1(b), and was not affected by the 2014 amendments,

USSG Supp. to Appx. C., Amend. 782 (2014). Accordingly, the defendant is not

eligible for a sentence reduction under that at provision. United States v. Avent,

633 Fed. Appx. 176 (4th Cir. 2016) (Amendment 782 not applicable to sentences

derived from career offender guideline); USSG §1B1.10 comment. (n.1(A)(ii))

(defendant not eligible for reduction where another guideline provision prevents

lowering of guideline range); Neal v. United States, 516 U.S. 284, 296 (1996)




          Case 3:06-cr-00189-RJC Document 190 Filed 07/07/20 Page 1 of 2
(retroactive amendment to guidelines does not alter statutory mandatory

minimum).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for sentence

reduction pursuant to Amendment 782, (Doc. Nos. 187), is DENIED and his motion

for appointment of counsel, (Doc. No. 188), is MOOT.

        The Clerk is directed to certify copies of this order to the defendant, the

Federal Defender, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.

 Signed: July 6, 2020




                                            2

          Case 3:06-cr-00189-RJC Document 190 Filed 07/07/20 Page 2 of 2
